In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Dutchess County (Benson, J.), dated July 18, 1988, as granted the plaintiff wife’s motion for certain pendente lite relief.
Ordered that the order is affirmed insofar as appealed from, with costs.
On the instant record, which includes conflicting affidavits, there is no reason to substitute our discretion for that of the Supreme Court. Mollen, P. J., Bracken, Rubin, Sullivan and Rosenblatt, JJ., concur.